RULE to show cause wherefore the sale of the lands of James R. C. Oldham by the sheriff and returned to this term of the court should not be set aside on the ground that in his official advertisement of the sale of them under the writ and in his description therein contained of the principal improvements thereon, he omitted to mention or notice a large and good barn on the premises, and for gross inadequacy of price also.
On the production of the writ and the proof it appeared that the lands consisted of three separate tracts, and were so advertised, described, and sold by the sheriff as lots number one, two, and three, and that the first contained three acres and had a good large barn on it, which was not noticed or mentioned in the sheriff's advertisement of the sale and description of the principal improvements upon it; that the second contained twenty acres, was worth eighteen dollars per acre, and sold for one hundred and seventy dollars, and that the third contained ten acres, was worth thirty-five dollars per acre, and sold for three hundred and five dollars.
The Court held that the omission of the sheriff to include the barn in his description of the principal improvements of the first lot mentioned was sufficient to invalidate his sale of that, while the gross inadequacy of the price for which the second lot mentioned sold must invalidate his sale of that. The counsel for the plaintiffs in the writ then made known to the court their desire under these circumstances that his sale of the third lot should be also set aside, and the rule was made absolute. *Page 435